DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on August 1, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 270, 272, 273, 274, and 277 are objected to because of the following informalities:  
Regarding claims 270, 272, and 273, the claim should be amended to recite “actuating one or more pneumatic valves” in line 2 to correct for grammar.
Regarding claim 274, the claim should be amended to recite “determined heightwise” in line 2 to keep claim terminology spelling consistent.
Regarding claim 277, the claim should be amended to recite “one or more pressure peaks” in line 2 to correct for grammar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 269-280 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 269, the claim recites the step of “using the data and temporal data associated with the feature profile before the data indicates…”.  As the “temporal data” has not been referenced prior to this step, it is unclear if the temporal data is part of the data generated through the “receiving” step in line 4 or if it is separate from this step.  Additionally, the claim recites “before the data indicates” in line 8, it is unclear if “the data” is the data generated from the pressure sensor, the temporal data, or both data.  For examination purposes, the “receiving” step is considered to receive both pressure data and temporal data from the pressure sensor and “the data” in line 8 is considered to refer only to pressure data.
Claims 270, 272, and 273 recite the limitation "the pressure distribution module" in line 2 and “the control surface” in line 3.  There is insufficient antecedent basis for these limitations in the claim.  Additionally, it is unclear to what structure “the control surface” refers.
Claim 274 recites the limitation "the predicted characteristic" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this characteristic is the same as the “determined heightwise location” or another characteristic.
Claim 280 recites the limitations "the pumping cassette" in line 2 and “the pressure distribution module” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 271 and 275-279 are also rejected by virtue of being dependent on claim 269.


Allowable Subject Matter
Claims 269-280 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method.  
	The closest prior art of record is Plahey (US 20060195064).  
Regarding independent claim 1, Plahey fails to teach among all the limitations or render obvious determining, with the controller, the heightwise location of the component of interest before the data indicates that the pressure in the pump chamber is stable, in combination with the total structure and function as claimed.  Plahey teaches a substantially similar method comprising the steps of establishing a flow path between a pumping chamber and a component of interest (paragraph 52 discloses filing the cassette and the line to the patient with solution), receiving data from a pressure sensor indicative of pressure in the pumping chamber (paragraph 50 discloses a pressure sensor directly connected to chambers A and B of the cassette), detecting a feature profile in the data (paragraph 52 discloses detecting a pressure differential), and determining a heightwise location of the component of interest using the data associated with the feature profile (paragraph 52 discloses using the pressure data from the pressure differential to determine a patient’s head height relative to the dialysis machine, which would be a head height relative to the pumping chamber of the cassette since the cassette is shown to be inserted into the dialysis machine in fig. 1).  However, the prior art does not suggest that the controller determines the heightwise location before the data indicates that the pressure in the pump is stable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783